DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 13 September 2022 containing amendments to the claims and remarks.
Claims 1-4, 6-12, and 14-18 are pending.
The previous objection with respect to claim 10 is withdrawn in view of Applicant’s amendment.  Likewise, the previous rejection of claim 17 under 35 U.S.C. 112 is withdrawn in view of Applicant’s amendment.
The previous rejection of claims 1-4 and 11 under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendments to the claims.
New grounds for rejection of claims 1-4 and 11, necessitated by Applicant’s amendments to the claims, is entered under 35 U.S.C. 103.  Likewise, all other previous rejections under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)).
With respect to claims 1-4, 6, and 11, Ahmad discloses an oil desulfurization method comprising: (a) mixing an oxidizing material (air) with sulfur containing oil to produce a first mixture (see Ahmad, page 2531, right column, second paragraph); (b) subjecting the first mixture to heat to oxidize the sulfur in the first mixture in the presence of a Fe-ZSM catalyst (see Ahmad, page 2531, left column, first paragraph; and page 2531, right column, second paragraph); (c) mixing a polar solvent (methanol) with the first mixture to produce a second mixture (see Ahmad, page 2532, right column, fourth paragraph); and (d) separating the second mixture to produce a low sulfur oil product and a third mixture, the third mixture having a high sulfur oxidized oil and the solvent (see Ahmad, page 2531, right column, schematic).
Ahmad does not explicitly disclose passing the low sulfur oil through a polar zeolite to extract additional oil holding sulfur.
However, inasmuch as Ahmad’s step of oxidizing and subsequent extraction results in less than 100% removal of the sulfur species from the sulfur containing oil (see Ahmad, Tables 5 and 6), then the person having ordinary skill in the art would have been motivated to return/recycle at least a portion of the low sulfur oil product to the oxidizing step to further reduce the sulfur content of the treated oil.  Here, it is noted that the zeolite is polar by virtue of it being part of a polar system including hydrogen peroxide (see Ahmad, page 2531, right column, second paragraph).  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
With respect to claim 12, Ahmad discloses wherein polar solvents such as NMP and DMF may be used as substitutes for methanol for the purpose of extraction oxidized sulfur compounds from oil (see Ahmad, page 2535, right column, third paragraph).
Claims 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)) in view of Karas (US 2004/0178122).
With respect to claim 7, see discussion supra at paragraph 9.  Karas explains that zeolite adsorption (i.e. in the absence of oxygen) is a substitute means for polar solvents for the removal of oxidized sulfur compounds from treated oil (see Karas, paragraph [0026]).
With respect to claims 14, 15, and 17, Karas explains that solvent may be used in an amount of 50% (see Karas, Examples 1A and 1B); at a temperature between 25°C and 150°C (77°F to 302°F) (see Karas, paragraph [0024]); and at a pressure between 1 atm to 100 atm (14.7 psi to 1470 psi) (see Karas, paragraph [0024]).
Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)) in view of Guth (US 3,847,800).
With respect to claims 8-10 and 16, see discussion supra at paragraph 9.  In a similar method to that of Ahmad, Guth discloses wherein used solvent may be separated by means of distillation or centrifuging and reused for extraction of oxidized sulfur compounds (see Guth, column 4, lines 16-29).  Thus, the person having ordinary skill in the art would have been motivated to modify the method of Ahmad to provide for separating the solvent as described in Guth, such modification providing for the beneficial reuse of separated solvent.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (W. Ahmad et al., Desulfurization of Liquid Fuels by Air Assisted Peracid Oxidation System in the Presence of Fe-ZSM-5 Catalyst, 33 Korean J. Chem. Eng. 2530-2537 (2016)) in view of Vam (US 2021/0309925).
With respect to claim 18, see discussion supra at paragraph 9.  Ahmad does not explicitly disclose the exact means for mixing the solvent with the first mixture.  However, in a similar method, Vam discloses wherein a static mixer may be used for the purpose of mixing the fuel mixture and solvent, the static mixer being described as allowing for “more rigorous mixing . . . for effective mass transfer of the sulfur-carrying molecules from fuel to the solvent” (see Vam, paragraphs [0119], [0125], and [0131]).  Thus, the person having ordinary skill in the art would have been motivated to modify the method of Ahmad to provide for use of a static mixer, such modification allowing for more rigorous mixing of the solvent and fuel and more effective mass transfer of the sulfur molecules from fuel to solvent.

Response to Arguments
Applicant’s arguments filed 13 September 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
The use of a polar zeolite is not discussed in the desulfurization process of Ahmad.

With respect to Applicant’s argument, see discussion supra at paragraph 9.  It is noted that the zeolite of Ahmad is polar by virtue of it being part of a polar system including hydrogen peroxide (see Ahmad, page 2531, right column, second paragraph).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771